Citation Nr: 0810782	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  04-32 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hip 
disability.

4.  Entitlement to service connection for removal of teeth.

5.  Entitlement to an increased (compensable) rating for 
hearing loss of the left ear.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
February 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 and subsequent rating 
decisions from the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).  

A videoconference hearing before the undersigned was 
conducted in December 2007. 

The issues of entitlement to service connection for bilateral 
hip disability and removal of teeth, and entitlement to an 
increased (compensable) rating for hearing loss of the left 
ear are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D. C. 


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy.

2.  A bilateral hearing loss disability did not have its 
onset in service, was not manifest to a compensable degree 
within a year after service, and is not attributable to 
service.

3.  Tinnitus did not have its onset in service and is not 
attributable to service.


CONCLUSIONS OF LAW

1.  A hearing loss of the right ear was not incurred in or 
aggravated by service, nor may sensorineural hearing loss be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2003.  As service connection will be 
denied for the claims being decided, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

VA has obtained service medical records and afforded the 
veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file.  The veteran was afforded examinations which 
provided opinions regarding the nature and etiology of the 
disabilities at issue.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on these claims at this time.

II.  Analysis

The veteran requests service connection for hearing loss of 
the left ear and tinnitus.  He noted that his boat struck a 
500-pound bomb planted as a mine in Vietnam.  He maintains 
that the resulting explosion caused his current conditions.  
He also notes that he is already in receipt of service 
connection for hearing loss of the right ear which resulted 
from the explosion.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In addition, service connection may be 
granted for a chronic disease, including organic disease of 
the nervous system such as sensorineural hearing loss, if 
manifested to a compensable degree within one year following 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

In this case, the evidence reflects a current hearing loss of 
the right ear and tinnitus.  Thus, the pivotal determination 
is whether hearing loss of the right ear or tinnitus is 
related to service.

The veteran has asserted that his hearing loss disability and 
tinnitus are a result of noise exposure during service, to 
include combat during his service in Vietnam.  The veteran is 
a combat veteran and was awarded the Purple Heart Medal.  
Thus, he entitled to the application of 38 U.S.C.A. § 
1154(b).  The statute provides the following:

The Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.

Section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.

The veteran is competent to report he noticed hearing loss 
and tinnitus in service.  In fact, the Board accepts that the 
veteran was exposed to noise during combat and that he 
experienced periods of hearing loss and tinnitus during 
service.  Section 1154(b) addresses the combat veteran's 
ability to allege that an event occurred in service while 
engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 
459, 464 (1996).  That section, however, does not address the 
questions of either current disability or nexus to service, 
for both of which competent medical evidence is generally 
required.  Id. citing Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).  Thus, the veteran's combat status allows him to 
allege hearing loss and tinnitus in service.  Whether such 
conditions were chronic or were related to service requires 
competent evidence.  He is not, however, shown to have 
medical expertise and his opinion concerning etiology is not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (lay persons are not competent to offer evidence that 
requires medical knowledge).

May 2003 and August 2006 VA audiology examination reports 
specifically stated that it was less likely that hearing loss 
and tinnitus were related to noise exposure during service.  
The examiners noted that the veteran underwent a VA 
audiological examination in December 1970, and hearing loss 
of the right ear was not found.  Regarding the veteran's 
tinnitus, the examiner noted that it was first manifested 36 
years after service.  The August 2006 examination report also 
stated that, since the veteran's tinnitus is bilateral, it is 
less likely related to his service-connected hearing loss of 
the left ear.  The Board finds the opinion of the VA 
audiological examiners to be more probative than the 
veteran's lay opinion, and consistent with the record.  The 
examiners reviewed the claims file.

The medical evidence does not show that the veteran current 
hearing loss of the right ear or tinnitus is the result of 
noise exposure, to include acoustic trauma during service, 
including combat service.

To the extent that the veteran is attempting to establish 
continuity of symptomatology based upon his lay statements, 
it is inconsistent with the more probative contemporaneous 
record.  Specifically, he did not report hearing loss of the 
right ear or tinnitus on VA examination in December 1970, 
when hearing loss of the right ear was diagnosed.  Such 
evidence is far more reliable than an unsupported remote 
claim to the contrary.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claims, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeals are 
denied.


ORDER

Service connection for a hearing loss of the right ear is 
denied.

Service connection for tinnitus is denied.




REMAND

The veteran has testified at his hearing that his hearing 
loss of the left ear has worsened since his last VA 
audiological examination.  Therefore, a new examination is 
indicated.

The duty to assist requires that VA make reasonable efforts 
to obtain relevant records that the claimant adequately 
identifies and authorizes VA to obtain.  38 U.S.C.A.§ 
5103A(b)(1); 38 C.F.R. § 3.159(c).  Also at his hearing, the 
veteran testified that there are treatment records of his 
hips that are not of record, and that physicians have told 
him that his bilateral hip disability is related to his 
inservice combat injury.  

This appeal for loss of teeth is inextricably intertwined 
with the bilateral hip disability claim, inasmuch as a grant 
of service connection for the disability could affect the 
outcome of the loss of teeth claim, as the veteran maintains 
that teeth were removed to enable him to have hip surgery.  
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Further 
consideration of this claim must be deferred to avoid 
piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notification and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  Obtain any 
treatment records regarding his bilateral 
hip disability, and request that the 
veteran submit the opinions of any health 
care providers who have attributed any 
current hip disability to service.  

2.  The veteran must be afforded a VA 
examination to determine the extent of his 
service-connected hearing loss of the left 
ear.  All pertinent symptomatology and 
findings must be reported in detail.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  

3.  Readjudicate the claims.  After the 
bilateral hip disability claim is 
adjudicated, the RO should readjudicate 
the claim for removal of teeth.  If any 
action taken is adverse to the veteran, he 
and his representative should be furnished 
a supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity to 
respond to that supplemental statement of 
the case before the claim is returned to 
the Board, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


